                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:18-CV-155-KDB-DCK

 EQUAL EMPLOYMENT OPPORTUNITY                         )
 COMMISSION,                                          )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )       ORDER
                                                      )
 SPENCER GIFTS, LLC,                                  )
                                                      )
                Defendant.                            )
                                                      )

         THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Motion To Compel

Discovery Responses And Entry Upon Land And For Costs” (Document No. 28). This motion

has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and is ripe

for disposition. Having carefully considered the motion, the record, and applicable authority, the

undersigned will grant the motion.

                                           BACKGROUND

         The United States Equal Employment Opportunity Commission (“Plaintiff” or “EEOC”)

initiated this action with the filing of a “Complaint” (Document No. 1) on September 26, 2018.

The Complaint contends that Spencer Gifts, LLC (“Defendant” or “Spencer Gifts”) failed to

provide reasonable accommodations for Cindy Sykes (“Sykes”) and terminated her because of her

disability, in violation of the Americans with Disabilities Act of 1990, as amended (“ADA”).

(Document No. 1, p. 1). Following multiple extensions of time and a stay due to a Government

shutdown, “Defendant’s Answer And Affirmative Defenses” (Document No. 14) was filed on

February 25, 2019.
       A “Pretrial Order And Case Management Plan” (Document No. 16) issued on March 22,

2019. The “…Case Management Plan” includes the following deadlines: discovery completion

– December 20, 2019; Mediation – September 9, 2019; dispositive motions – January 17, 2020;

and trial May 4, 2020. (Document No. 16). This case was again stayed while the parties pursued

settlement between June 6, 2019 and August 8, 2019. (Document Nos. 21 and 23). On August

20, 2019, the case deadlines were revised as follows: discovery completion – February 20, 2019;

dispositive motions – March 20, 2020; and trial September 21, 2020. (Document No. 26).

       Plaintiff’s “Motion To Compel Discovery Responses And Entry Upon Land And For

Costs” (Document No. 28) was filed on September 3, 2019. Defendant’s “Memorandum In

Opposition To Motion To Compel…” (Document No. 30) was filed September 17, 2019; and

Plaintiff’s “Reply Memorandum In Support Of Motion To Compel…” (Document No. 31) was

filed September 24, 2019.

       The pending motion is now ripe for review and disposition.

                                     STANDARD OF REVIEW

       Rule 26 of the Federal Rules of Civil Procedure provides that:

                  Parties may obtain discovery regarding any nonprivileged
              matter that is relevant to any party’s claim or defense and
              proportional to the needs of the case, considering the importance of
              the issues at stake in the action, the amount in controversy, the
              parties’ relative access to relevant information, the parties’
              resources, the importance of the discovery in resolving the issues,
              and whether the burden or expense of the proposed discovery
              outweighs its likely benefit. Information within this scope of
              discovery need not be admissible in evidence to be discoverable.

Fed.R.Civ.P. 26(b)(1). The rules of discovery are to be accorded broad and liberal construction.

See Herbert v. Lando, 441 U.S. 153, 177 (1979); and Hickman v. Taylor, 329 U.S. 495, 507




                                               2
(1947). However, a court may “issue an order to protect a party or person from annoyance,

embarrassment, oppression or undue burden or expense.” Fed.R.Civ.P. 26(c)(1).

       Whether to grant or deny a motion to compel is generally left within a district court’s broad

discretion. See, Lone Star Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922, 929 (4th

Cir. 1995) (denial of motions to compel reviewed on appeal for abuse of discretion); Erdmann v.

Preferred Research Inc., 852 F.2d 788, 792 (4th Cir. 1988) (noting District Court’s substantial

discretion in resolving motions to compel); and LaRouche v. National Broadcasting Co., 780 F.2d

1134, 1139 (4th Cir. 1986) (same).

               If the motion is granted--or if the disclosure or requested discovery
               is provided after the motion was filed--the court must, after giving
               an opportunity to be heard, require the party or deponent whose
               conduct necessitated the motion, the party or attorney advising
               that conduct, or both to pay the movant’s reasonable expenses
               incurred in making the motion, including attorney’s fees.

Fed.R.Civ.P. 37(a)(5)(A) (emphasis added).

                                              DISCUSSION

       By the instant motion, Plaintiff asks the Court to compel Defendant to provide full and

complete responses to Plaintiff’s First Set of Interrogatories and First Requests for Production, and

to permit Plaintiff entry at Defendant’s Hickory Store for purposes of inspecting and videotaping

the premises. (Document No. 28, p. 1). Plaintiff notes that on April 4, 2019, it issued its first

discovery requests, including for “Entry Upon Land,” Requests for Admission, and a notice of

30(b)(6) deposition. (Document No. 29, p. 3). Defendant contends that discovery responses were

due by May 6, 2019, and that “[t]o date, Defendant has not answered any of the EEOC’s

discovery.” Id.

       Plaintiff provides a thorough and compelling history of its discovery requests and

communications with Defendant’s counsel. See (Document Nos. 29 and 29-1). In addition,


                                                 3
Plaintiff’s legal arguments and cited authority in support of the motion to compel are persuasive.

(Document No. 29).

       Defendant’s opposition notes that Defendant “does not object to the EEOC’s Motion To

Compel Discovery Responses as Spencer is in the process of preparing same and providing them

to the EEOC.” (Document No. 30, p. 1). “Spencer does dispute the motion to compel entry upon

land only to the extent that the EEOC seeks to compel inspection within ten (10) calendar days

of the date the Court decides this Motion.” Id.

       Spencer also disputes the requests for costs associated with the inspection of Defendant’s

store because it contends it never agreed to the date chosen by Plaintiff. Id. Defendant argues that

an award of expenses is unjust because “[o]n August 19, Spencer’s counsel notified the EEOC’s

counsel that the inspection would not go forward on August 21.” (Document No. 30, p. 6) (citing

Document No. 29-1, p. 29).

       In reply, Plaintiff first asserts that it did not unilaterally select a date for the walkthrough,

but requested available dates on numerous occasions before being told by Defendant’s counsel to

provide dates for the walkthrough and 30(b)(6) deposition and Defendant would “make those dates

work.” (Document No. 31, p. 1) (citing Document No. 29-1, p. 9). Plaintiff further asserts that

contrary to Defendant’s response, Defendant’s counsel did not cancel the walkthrough on August

19, 2019. (Document No. 31, p. 2) (citing Document No. 29-1, p. 29). Plaintiff notes that the

August 19 email from Defendant’s counsel actually states that he will get back to Plaintiff’s

counsel the following morning and let her “know for sure” about access to the store, but he never

did. Id.

       Plaintiff’s reply notes that as of September 24, 2019, it still “has not received any discovery

responses from Defendant, despite the requests having been served in April 2019, and Mr. Siachos



                                                  4
having taken over the matter for Defendant as of August 6, 2019.” (Document No. 31, p. 3).

Moreover, Defendant has failed to provide any available dates for any deposition and has failed to

provide its initial disclosures. Id.

        The undersigned notes that Defendant does not suggest that Plaintiff has sought

information that is privileged, irrelevant, or is not proportional to the needs of the case. (Document

No. 30). Also, as noted above, Defendant does not object to Plaintiff’s discovery requests; it only

opposes the requests for sanctions.

        Notably, the undersigned agrees with Plaintiff’s interpretation of Defendant’s counsel’s

email on August 19, 2019, and finds that Mr. Siachos’ contention that he notified Plaintiff’s

counsel “that the inspection would not forward on August 21” mischaracterizes his

correspondence. In full, the disputed email states:

                Katie, we are having an issue getting access to the mall and store on
                Wednesday, as the store manager is not available. I am trying to
                get a district manager there. If we cannot do the inspection on
                Wednesday, would it be possible for you to give me two alternate
                dates the week of August 26? Please note that in case we cannot
                go forward on Wednesday (I will know for sure tomorrow
                morning), the delay will only be a week. I know this would be an
                inconvenience and I apologize for even having to bring it up.

                Also, we are putting together discovery responses and hope to
                have them to you in a few days. Finally, I will have some dates
                for you for the 30(b)(6) deposition tomorrow afternoon. Thanks
                for your patience as we transfer the matter to my team and get up to
                speed.

                Best, Peter

(Document No. 29-1, p. 29). Mr. Siachos’ email does not state that the inspection would not go

forward; therefore, it is understandable that without further communication from Defendant,

Plaintiff expected the inspection to be conducted as noticed on August 21, 2019. According to




                                                  5
Plaintiff, Defendant has still failed to provide the responses or dates promised in the August 19

email. Id. See also (Document No. 31).

       Based on the foregoing and Plaintiff’s persuasive briefs, the undersigned finds that the

motion to compel should be granted. Moreover, the undersigned finds that Defendant must

reimburse Plaintiff for the reasonable expenses and attorney’s fees associated with preparing and

filing the motion to compel and supporting documents (Document Nos. 28 and 29); the reply brief

in support of the instant motion (Document No. 31); and Plaintiff’s costs associated with the site

visit on August 21, 2019. See Fed.R.Civ.P. 37(a)(5)(A)(i)-(iii).

       Defendant is respectfully advised that additional failures to participate in discovery, or to

abide by the Orders and Local Rules of this Court and/or the Federal Rules of Civil Procedure,

will likely lead to further sanctions against Defendant and/or Defendant’s counsel.             See

Fed.R.Civ.P. 37(b)(2)(A)(i)-(vi) and (d); see also (Document No. 16, p. 11).

       IT IS, THEREFORE, ORDERED that Plaintiff’s “Motion To Compel Discovery

Responses And Entry Upon Land And For Costs” (Document No. 28) is GRANTED. Defendant

shall provide full and complete discovery responses to Plaintiff’s First Set of Interrogatories and

First Requests for Production of Documents on or before October 11, 2019. Defendant shall

provide Plaintiff access to its Hickory Store, as requested, by October 11, 2019.

       IT IS FURTHER ORDERED that Defendant’s counsel shall confer with Plaintiff’s

counsel by telephone or in person, on or before October 15, 2019, in a good faith attempt to

arrange Defendant’s payment of reasonable expenses and attorneys’ fees as directed herein. If

counsel for the parties are unable to resolve the issue of expenses and fees without further Court

intervention, Plaintiff’s counsel may file a motion with appropriate supporting documentation that

seeks such relief on or before October 21, 2019.



                                                6
SO ORDERED.

              Signed: September 27, 2019




                            7
